Citation Nr: 1612917	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for back problems.

2.  Entitlement to service connection for heart problems.
 
3.  Entitlement to service connection for a right leg disability.
 
4.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA RO in Phoenix, Arizona.

The Veteran appeared at a Travel Board hearing with the undersigned in July 2014.  A transcript is of record.

These issues were remanded by the Board for further development in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims. 

Specifically, these issues were previously remanded by the Board in July 2015 in order to schedule the Veteran for necessary VA examinations.  The Veteran failed to report for these scheduled VA examinations.  However, in a February 2016 Informal Hearing Presentation, the representative asserted that the Veteran never received notice of the scheduled examinations.  The representative then requested that the Veteran's contact information be verified and he be given the opportunity to present for these requested examinations once again.  

As it is not apparent from the record that the Veteran was notified of these scheduled examinations via accurate contact information, these issues should be remanded once again in order to provide the Veteran the pertinent VA examinations requested in the July 2015 Board remand.  

Additionally, on remand, the AOJ should take this opportunity to obtain all outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current contact information. 

2. Obtain all available medical records from the Phoenix VA Medical Center (VAMC) and associated clinics dated from September 2015 to the present.
 
3. Schedule the Veteran for a VA examination to determine the precise nature and etiology of his back problems.  

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back condition began during service or is otherwise linked to service, to include his report of falling to the ground on his right side during combat. 
 
4. Schedule the Veteran for a VA examination to determine the precise nature and etiology of any heart problems, to include clarification of any bilateral leg conditions associated with such heart problems.

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart problems and/or leg problems began during service or is otherwise linked to service, to include exposure to herbicides while serving in Vietnam. 

5. Applicable to all of the examinations conducted in compliance with this Remand, the relevant medical records should be made available to the examiners for review in conjunction with the examinations, and the examination reports should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Also, rationales should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 
 
6. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




